Exhibit 10.8

 

VOTING AGREEMENT

 

THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of April
20, 2011, by and among STAG INDUSTRIAL, INC., a Maryland corporation (the
“Company”), STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited
partnership (the “Operating Partnership”), GI STAG INVESTCO, LLC, a Delaware
limited liability company (“GISI”) and the undersigned contributors (each a
“Contributor” and collectively, the “Contributors”).

 

RECITALS

 

A.                                   WHEREAS, on April 4, 2011, the Company and
the Operating Partnership entered into several contribution agreements (the
“Contribution Agreements”) with the Contributors, which provide for the
contribution of various portfolios of primarily single-tenant real estate assets
(the “Contributions”) in connection with a proposed initial public offering (the
“Public Offering” and together with the Contributions, the “Formation
Transactions”) of shares of common stock, par value $0.01 per share, of the
Company (the “Common Stock”);

 

B.                                     WHEREAS, each Contributor is the record
owner or beneficial owner (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) of, and has the right to
direct the voting or disposition of, the number of shares of Common Stock, or
common units of limited partnership in the Operating Partnership (“OP Units”),
indicated on the signature page of this Agreement (such shares of common stock
and shares of Common Stock issuable upon redemption of the OP Units, the
“Shares”); and

 

C.                                     WHEREAS, as an inducement for (i) GISI to
enter into the limited liability company agreement (the “JV Agreement”) of STAG
GI INVESTMENTS, LLC, a Delaware limited liability company (“STAG GI”), and
(ii) each of the Contributors to enter into such Contributor’s Contribution
Agreement with the Company and the Operating Partnership, and as part of the
conditions to the consummation of the Formation Transactions, the Company
desires to agree to provide GISI the right to select up to two individuals to be
nominated to serve on the Board of Directors of the Company (the “Board”), and
each Contributor desires to agree to vote the Shares over which the Contributor
has voting power as described below;

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1.                                       Initial Board of Directors.

 

(a)                                  If GISI, through its interest in STAG GI,
receives beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 10% or more of the total OP Units issued by the Operating
Partnership in the Contributions, then immediately following the Public
Offering, the Board shall consist of seven directors, at least five of whom will
be Independent Directors (as defined below), each of whom will serve a one-year
term and two of whom shall have been selected by GISI.  Of the two directors to
be selected by GISI, both must be Qualified Nominees (as defined below) and at
least one must qualify as an Independent Director and qualify to serve as
chairperson of at least one of the compensation, audit, nominating and
investment committees of the Board and will be required to serve as chairperson

 

--------------------------------------------------------------------------------


 

of one of the aforesaid committees; provided, however, the composition of the
Board and each committee thereof shall satisfy all listing requirements of the
New York Stock Exchange.  GISI agrees to notify the Company of its proposed
appointments for the initial Board at least one week in advance of the expected
filing of the first amendment to the registration statement for the Public
Offering, together with any information regarding such appointees as the Company
reasonably requests.

 

(b)                                 “Independent Director” means an individual
who qualifies as an “independent director” under the requirements of the New
York Stock Exchange.

 

(c)                                  “Qualified Nominee” means an individual
(i) who is not a competitor of the Company or any of its subsidiaries or an
affiliate of a competitor of the Company or any of its subsidiaries, as
reasonably determined by the Board, (ii) who does not have a material conflict
of interest in serving as a member of the Board or would be unable to comply
with the Company’s code of business conduct and ethics and corporate governance
guidelines, as reasonably determined by the Board, (iii) with respect to whom
none of the events described in Item 401(f) of Regulation S-K under the
Securities Act of 1933, as amended (or any successor regulation), has occurred
in the prior 10 years and (iv) whose nomination and recommendation by the Board,
in the good faith determination of the Board, would not be inconsistent with the
Board’s duties to the Company and its stockholders.  For purposes of this
definition, a managing director or director of GI Partners shall not be deemed
to be a competitor or an affiliate of a competitor of the Company or any of its
subsidiaries or to have a material conflict of interest in serving as a member
of the Board by reason of such position or any ownership interest in GI Partners
or its subsidiaries.

 

2.                                       Agreement to Nominate Directors.

 

(a)                                  If GISI, through its interest in STAG GI,
receives beneficial ownership (within the meaning of Rule 13d-3 under the
Exchange Act) of 10% or more of the total OP Units issued by the Operating
Partnership in the Contributions, then from the date hereof until the Expiration
Date (defined below) and subject to the terms and conditions in this Agreement,
at every annual meeting of the stockholders of the Company relating to the
election of members of the Board, the Company shall cause two individuals
selected by GISI (both of whom must be Qualified Nominees and at least one of
whom must be an Independent Director and qualify to serve as chairperson of at
least one of the compensation, audit, nominating and investment committees of
the Board and will be required to serve as chairperson of one of the aforesaid
committees) to be nominated for election to the Board; provided, however, the
composition of the Board and each committee thereof shall satisfy all listing
requirements of the New York Stock Exchange.

 

(b)                                 If at any time while the Company’s
obligations under this Section 2 are in effect, the Board shall be classified
with the result that directors serve for terms of greater than one year, the
Company shall not be required to make any nominations otherwise required under
this Section 2, except at an annual meeting at which the term of an individual
nominated pursuant to this Section 2 and elected to the Board in connection with
such nomination (a “GI Director”), is scheduled to expire; provided that if the
Board shall be classified, the GI Directors shall be placed in different
classes.

 

2

--------------------------------------------------------------------------------


 

(c)                                  This Agreement shall not, and shall not be
construed to, grant any other rights with regard to the nomination of directors
other than the limited rights set forth in this Section 2.

 

3.                                       Agreement to Vote Shares.

 

(a)                                  From the date hereof until the Expiration
Date, at every annual meeting of the stockholders of the Company relating to the
election of members of the Board, each of GISI and the Contributors (in the
capacity as a stockholder) shall appear at the meeting or otherwise cause the
Shares, if any, to be present for purposes of establishing a quorum and shall
vote the Shares, if any,  in favor of the election of the nominee or nominees,
as applicable, for the Board selected by GISI pursuant to, and in accordance
with, this Agreement.

 

(b)                                 If GISI or a Contributor is the beneficial
owner, but not the record holder, of the Shares, GISI or such Contributor, as
applicable, agrees to take all reasonable actions necessary to cause the record
holder and any nominees to vote all of the Shares, if any, in the manner
provided in Section 3(a).

 

(c)                                  This Agreement shall not, and shall not be
construed to, grant any other rights with regard to the voting of the Shares, if
any, other than the limited rights set forth in this Section 3. None of GISI and
the Contributors shall have any right to influence in any manner the voting of
the Shares, if any, on any other matters that may come before the stockholders
of the Company.

 

(d)                                 This Agreement shall not, and shall not be
construed to, restrict the ability of GISI or any Contributor to sell or dispose
of any Shares or other securities of the Company or the Operating Partnership,
in the open market or otherwise.

 

4.                                       Action in Stockholder Capacity Only.
None of GISI and the Contributors makes any agreement or understanding herein as
director or officer of the Company or as a fiduciary of, or participant in, any
compensation plan of the Company. Each of GISI and the Contributors has entered
into this Agreement solely in an individual capacity as a record holder and/or
beneficial owner of Shares and OP Units, and nothing herein shall limit or
affect any actions taken in a capacity as an officer or director of the Company
or as a fiduciary of, or participant in, any compensation plan of the Company.

 

5.                                       Representations and Warranties of the
Company and the Operating Partnership.  The Company and the Operating
Partnership represent and warrant as follows:

 

(a)                                  The Company and the Operating Partnership
have full power and authority to make, enter into and carry out the terms of
this Agreement.  This Agreement has been duly and validly executed and delivered
by the Company and the Operating Partnership and constitutes a valid and binding
agreement of the Company and the Operating Partnership enforceable against them
in accordance with its terms.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The execution and delivery of this Agreement
and the performance by the Company and the Operating Partnership of their
agreements and obligations hereunder will not result in any breach or violation
of or be in conflict with or constitute a default under any term of any
agreement, judgment, injunction, order, decree, law, regulation or arrangement
to which the Company or the Operating Partnership is a party or by which they
(or any of their assets) is bound.

 

6.                                       Representations and Warranties of
Contributor.  Each Contributor severally and not jointly represents as follows:

 

(a)                                  As of the date of this Agreement,
Contributor is the beneficial or record owner of the Shares and OP Units
indicated on the signature page of this Agreement, and Contributor does not
beneficially own any securities of the Company other than (i) the Shares and OP
Units set forth on the signature page of this Agreement and (ii) any Common
Stock beneficially owned under any compensation plan of the Company. 
Contributor has full power and authority to make, enter into and carry out the
terms of this Agreement.  This Agreement has been duly and validly executed and
delivered by Contributor and constitutes a valid and binding agreement of
Contributor enforceable against such Contributor in accordance with its terms.

 

(b)                                 Except for this Agreement or as otherwise
permitted by this Agreement, Contributor has full legal power, authority and
right to vote or to direct the voting of all of the Shares then owned of record
or beneficially as described in this Agreement, without the consent or approval
of, or any other action on the part of, any other person or entity. Without
limiting the generality of the foregoing, Contributor has not entered into any
voting agreement (other than this Agreement) with any person or entity with
respect to any of the Shares, granted any person or entity any proxy (revocable
or irrevocable) or power of attorney with respect to any of the Shares,
deposited any of the Shares in a voting trust, or entered into any arrangement
or agreement with any person or entity limiting or affecting such Contributor’s
legal power, authority or right to vote the Shares on any matter.

 

(c)                                  The execution and delivery of this
Agreement and the performance by Contributor of such Contributor’s agreements
and obligations hereunder will not result in any breach or violation of or be in
conflict with or constitute a default under any term of any agreement, judgment,
injunction, order, decree, law, regulation or arrangement to which Contributor
is a party or by which Contributor (or any of such Contributor’s assets) is
bound.

 

7.                                       Representations and Warranties of
GISI.  GISI represents and warrants as follows:

 

(a)                                  As of the date of this Agreement, GISI is
the beneficial or record owner of the Shares and OP Units indicated on the
signature page of this Agreement, and GISI does not beneficially own any
securities of the Company other than (i) the Shares and OP Units set forth on
the signature page of this Agreement and (ii) any Common Stock beneficially
owned under any compensation plan of the Company. GISI has full power and
authority to make, enter into and carry out the terms of this Agreement.  This
Agreement has been duly and validly executed and delivered by GISI and
constitutes a valid and binding agreement of GISI enforceable against GISI in
accordance with its terms.

 

4

--------------------------------------------------------------------------------


 

(b)                                 Except for this Agreement or as otherwise
permitted by this Agreement, GISI has full legal power, authority and right to
vote or to direct the voting of all of the Shares then owned of record or
beneficially as described in this Agreement, without the consent or approval of,
or any other action on the part of, any other person or entity (subject to the
terms of the JV Agreement with respect to Shares owned through STAG GI). Without
limiting the generality of the foregoing, GISI has not entered into any voting
agreement (other than this Agreement and the JV Agreement) with any person or
entity with respect to any of the Shares, granted any person or entity any proxy
(revocable or irrevocable) or power of attorney with respect to any of the
Shares, deposited any of the Shares in a voting trust, or entered into any
arrangement or agreement with any person or entity limiting or affecting GISI’s
legal power, authority or right to vote the Shares on any matter.

 

(c)                                  The execution and delivery of this
Agreement and the performance by GISI of its agreements and obligations
hereunder will not result in any breach or violation of or be in conflict with
or constitute a default under any term of any agreement, judgment, injunction,
order, decree, law, regulation or arrangement to which GISI is a party or by
which GISI (or any of its assets) is bound.

 

(d) GISI is controlled by GI Partners.

 

8.                                       Termination.

 

(a)                                  This Agreement shall terminate if:

 

(i) at any time immediately following a transfer by GISI or any of the GI
Controlled Affiliates of any interest in the Formation Securities, GISI and the
GI Controlled Affiliates no longer beneficially own (within the meaning of
Rule 13d-3 under the Exchange Act), 10% or more of the total shares of Common
Stock of the Company outstanding on a fully diluted basis immediately following
such transfer (assuming all securities convertible or exchangeable into shares
of Common Stock, including all OP Units not held directly or indirectly by the
Company, are converted or exchanged into or redeemed for shares of Common
Stock), or

 

(ii) at any time on or after the third anniversary of the Public Offering, GISI
and the GI Controlled Affiliates no longer beneficially own (within the meaning
of Rule 13d-3 under the Exchange Act), 10% or more of the total shares of Common
Stock of the Company outstanding on a fully diluted basis (assuming all
securities convertible or exchangeable into shares of Common Stock, including
all OP Units not held directly or indirectly by the Company, are converted or
exchanged into or redeemed for shares of Common Stock)  (the earlier to occur of
the events in clause (i) and (ii), the “Expiration Date”).

 

(b)                                 Upon such termination, no party shall have
any further obligations or liabilities hereunder; provided that such termination
shall not relieve any party from liability for any breach of this Agreement
prior to such termination.

 

5

--------------------------------------------------------------------------------


 

(c)                                  For purposes of this Agreement,
(i) “transfer” means any transfer, sale, assignment, gift, exchange or
redemption (other than an exchange or redemption of OP Units for shares of
Common Stock), distribution or any other disposition by law or otherwise;
(ii) “Formation Securities” means the OP Units issued to GISI (through STAG GI)
in the Formation Transactions and shares of Common Stock issued upon redemption
of any such OP Units (or any securities issued as a dividend or distribution on,
or in exchange for such OP Units or shares of Common Stock); and (iii) “GI
Controlled Affiliates” means, so long as they are controlled by GI Partners, GI
Partners Fund III-A L.P., GI Partners Fund III-B L.P., GI Partners Fund III
L.P., GI STAG UBTI Blocker, Inc. and GI STAG ECI Blocker, Inc.

 

9.                                       Miscellaneous Provisions.

 

(a)                                  Amendments, Modifications and Waivers. No
amendment, modification or waiver in respect of this Agreement shall be
effective against any party unless it shall be in writing and signed by the
Company, the Operating Partnership, GISI and the Contributors.

 

(b)                                 Entire Agreement. This Agreement constitutes
the entire agreement among the parties to this Agreement and supersede all other
prior agreements and understandings, both written and oral, between the parties
with respect to the subject matter hereof.

 

(c)                                  Governing Law. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof.

 

(d)                                 Assignment and Successors. This Agreement
and all of the provisions hereof shall be binding upon and inure to the benefit
of the parties hereto. This Agreement and all the provisions hereof are personal
to each of the parties hereto, shall not inure to a party’s respective
successors and may not be assigned, other than to one of the GI Controlled
Affiliates, by a party without the prior written consent of the other parties.
Any assignment in violation of the foregoing shall be void and of no effect.

 

(e)                                  No Third Party Rights. Nothing in this
Agreement, express or implied, is intended to or shall confer upon any person
(other than the parties hereto) any right, benefit or remedy of any nature
whatsoever under or by reason of this Agreement.

 

(f)                                    Cooperation. Each of the parties hereto
agrees to cooperate fully with the other parties and to execute and deliver such
further documents, certificates, agreements and instruments and to take such
other actions as may be reasonably requested by another party to evidence or
reflect the transactions contemplated by this Agreement and to carry out the
intent and purpose of this Agreement. Each of the parties hereto agrees that the
other parties may publish and disclose each party’s identity and ownership of
Shares, OP Units and other securities of the Company or the Operating
Partnership and the nature of each party’s commitments, arrangements and
understandings under this Agreement as may be required by applicable law in any
filing made by a party with the Securities and Exchange Commission.

 

(g)                                 Severability. If any provision of this
Agreement is held invalid or unenforceable by any court of competent
jurisdiction, the other provisions of this Agreement will

 

6

--------------------------------------------------------------------------------


 

remain in full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

(h)                                 Specific Performance; Injunctive Relief.
Each party hereto acknowledges that the other parties may be irreparably harmed
and that there may be no adequate remedy at law for a breach of any of the
covenants or agreements of a party’s set forth in this Agreement. Therefore,
each party hereto hereby agree that, in addition to any other remedies that may
be available upon any such breach, each party shall have the right to seek
specific performance, injunctive relief or any other remedies available to such
party at law or in equity without posting any bond or other undertaking in order
to enforce such covenants and agreements.

 

(i)                                     Notices. All notices, consents,
requests, claims, demands and other communications under this Agreement shall be
in writing (which shall include communications by e-mail) and shall be delivered
(a) in person or by courier or overnight service, or (b) by e-mail with a copy
delivered as provided in clause (a). If to a Contributor, to Contributor’s
address or e-mail address shown below Contributor’s signature on the signature
pages hereof, and

 

with a copy (which shall not constitute notice) to:

 

STAG Capital Partners, LLC

99 High Street, 28th Floor

Boston, MA  02110

Attention: General Counsel

Fax: 617-514-0052

E-mail: karnone@stagcapital.com

 

with a further copy (which shall not constitute notice) to:

 

DLA Piper LLP (US)
33 Arch Street, 26th Floor
Boston, MA 02110
Attn: John L. Sullivan, Esq.
Fax:  617-406-6100

E-mail: john.sullivan@dlapiper.com

 

If to the Company and the Operating Partnership:

 

STAG Industrial, Inc.

99 High Street, 28th Floor

Boston, MA  02110

Attention: General Counsel

Fax: 617-514-0052

E-mail: karnone@stagcapital.com

 

7

--------------------------------------------------------------------------------


 

If to GISI:

 

GI Partners

2180 Sand Hill Road, Suite 210

Menlo Park, CA  94025

Attention: Alexander Fraser

Fax: 650-233-3601

E-mail: alexander@gipartners.com

 

with a copy (which shall not constitute notice) to:

 

STAG Capital Partners, LLC

99 High Street, 28th Floor

Boston, MA  02110

Attention: General Counsel

Fax: 617-514-0052

E-mail: karnone@stagcapital.com

 

with a further copy (which shall not constitute notice) to:

 

Paul, Hastings, Janofsky & Walker LLP

695 Town Center Drive, Seventeenth Floor Costa Mesa, CA 92626
Attn:  John Simonis, Esq.
Fax:  714-668-6336

E-mail: johnsimonis@paulhastings.com

 

or to such other address or facsimile number as the parties hereto may designate
in writing to the other in accordance with this Section 9(i). Any party may
change the address or facsimile number to which notices are to be sent by giving
written notice of such change of address or number to the other parties in the
manner above provided for giving notice. If delivered personally or by courier,
the date on which the notice, request, instruction or document is delivered
shall be the date on which such delivery is made and if delivered by facsimile
or e-mail transmission or mail as aforesaid, the date on which such notice,
request, instruction or document is received shall be the date of delivery.

 

(j)                                     Counterparts. This Agreement may be
executed in several counterparts, each of which shall be deemed an original and
all of which shall constitute one and the same instrument, and shall become
effective when counterparts have been signed by each of the parties and
delivered to the other parties; it being understood that all parties need not
sign the same counterpart.

 

8

--------------------------------------------------------------------------------


 

(k)                                  Headings. The headings contained in this
Agreement are for the convenience of reference only, shall not be deemed to be a
part of this Agreement and shall not be referred to in connection with the
construction or interpretation of this Agreement.

 

[Signatures on the Following Pages]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

COMPANY

 

 

 

STAG INDUSTRIAL, INC., a Maryland corporation

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

Name:

Benjamin S. Butcher

 

Title:

President

 

 

 

OPERATING PARTNERSHIP

 

 

 

STAG INDUSTRIAL OPERATING PARTNERSHIP, L.P., a Delaware limited partnership

 

 

 

By:

STAG INDUSTRIAL GP, LLC, a Delaware limited liability company, its general
partner

 

 

 

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

 

Title:

President

 

 

 

GISI

 

 

 

GI STAG INVESTCO, LLC, a Delaware limited liability company

 

 

 

 

 

By:

/s/ F. Alexander Fraser

 

Name:

F. Alexander Fraser

 

Title:

Manager

 

 

 

Shares Beneficially Owned (ownership is through STAG GI Investments, LLC and
duplicative of the “Shares Beneficially Owned” indicated for STAG GI Investment,
LLC below):

 

 

 

0

 shares of Common Stock

 

5,566,089

 OP Units

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

CONTRIBUTORS

 

 

 

STAG GI INVESTMENTS, LLC

 

 

 

By:

STAG MANAGER, LLC, its manager

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

 

Title:

President

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

0

 shares of Common Stock

 

5,566,089

 OP Units

 

 

 

STAG INVESTMENTS III, LLC

 

 

 

 

By:

STAG MANAGER III, LLC, a Delaware limited liability company, its manager

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

 

Title:

President

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

0

 shares of Common Stock

 

230,769

 OP Units

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

STAG INVESTMENTS IV, LLC

 

 

 

 

By:

STAG MANAGER, LLC, a Delaware limited liability company, its manager

 

 

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name:

Benjamin S. Butcher

 

 

Title:

President

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned:

 

 

 

0

 shares of Common Stock

 

1,754,521

 OP Units

 

 

 

NET LEASE AGGREGATION FUNDS, LLC

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name: Benjamin S. Butcher

 

 

Title: Manager

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned (excludes any shares of Common Stock or OP Units owned
through STAG GI Investments, LLC, STAG Investments III, LLC or STAG Investment
IV, LLC):

 

 

 

0

 shares of Common Stock

 

6,612

 OP Units

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

INNOVATIVE PROMOTIONS LLC

 

 

 

By:

/s/ Steven Fischman

 

 

Name: Steven Fischman

 

 

Title: Manager

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned (excludes any shares of Common Stock or OP Units owned
through STAG GI Investments, LLC, STAG Investments III, LLC or STAG Investment
IV, LLC):

 

 

 

0

 shares of Common Stock

 

3,708

 OP Units

 

 

 

/s/ Gregory W. Sullivan

 

GREGORY W. SULLIVAN

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned (excludes any shares of Common Stock or OP Units owned
through STAG GI Investments, LLC, STAG Investments III, LLC or STAG Investment
IV, LLC):

 

 

 

0

 shares of Common Stock

 

3,731

 OP Units

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

ROSEVIEW CAPITAL PARTNERS LLC

 

 

 

By:

/s/ Vincent J. Costantini

 

 

Name: Vincent J. Costantini

 

 

Title: Managing member

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned (excludes any shares of Common Stock or OP Units owned
through STAG GI Investments, LLC, STAG Investments III, LLC or STAG Investment
IV, LLC):

 

 

 

0

 shares of Common Stock

 

2,510

 OP Units

 

 

 

BSB STAG III, LLC

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name: Benjamin S. Butcher

 

 

Title: Manager

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned (excludes any shares of Common Stock or OP Units owned
through STAG GI Investments, LLC, STAG Investments III, LLC or STAG Investment
IV, LLC):

 

 

 

0

 shares of Common Stock

 

3

 OP Units

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

STAG III EMPLOYEES, LLC

 

 

 

By:  BSB STAG III, LLC, its Manager

 

 

 

By:

/s/ Benjamin S. Butcher

 

 

Name: Benjamin S. Butcher

 

 

Title: Manager

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned (excludes any shares of Common Stock or OP Units owned
through STAG GI Investments, LLC, STAG Investments III, LLC or STAG Investment
IV, LLC):

 

 

 

0

 shares of Common Stock

 

5,252

 OP Units

 

 

 

NED STAG III RESIDUAL LLC

 

 

 

By:

/s/ Steven Fischman

 

 

Name: Steven Fischman

 

 

Title: Manager

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned (excludes any shares of Common Stock or OP Units owned
through STAG GI Investments, LLC, STAG Investments III, LLC or STAG Investment
IV, LLC):

 

 

 

0

 shares of Common Stock

 

7,485

 OP Units

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------


 

 

/s/ Benjamin S. Butcher

 

BENJAMIN S. BUTCHER

 

 

 

Address:

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned (excludes any shares of Common Stock or OP Units owned
through STAG GI Investments, LLC, STAG Investments III, LLC or STAG Investment
IV, LLC):

 

 

 

0

 shares of Common Stock

 

9,320

 OP Units

 

[Signature Page to Voting Agreement]

 

--------------------------------------------------------------------------------